Name: Council Regulation (EEC) No 1680/81 of 11 June 1981 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 81 Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1680/81 of 11 June 1981 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, taken only temporarily by fixing their period of vali ­ dity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them . Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accu ­ rately short-term trends in the economic situation in the relevant sectors, suspension measures should be These suspensions shall be applicable :  from 1 July to 31 October 1981 for the products listed in Table I ;  from 1 July to 31 December 1981 for the products listed in Table II ;  from 1 July 1981 to 30 June 1982 for the products listed in Table III . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 11 June 1981 . For the Council The President L. GINJAAR No L 169/2 Official Journal of the European Communities 26 . 6 . 81 ANNEX TABLE I CCT Rate of heading Description autonomous No duty (%) ex 03.01 B II a) Fillets of herring, fresh, chilled or frozen, intended for processing (a) (b) and B II b) 7 3 03.02 A I a) Herring, dried, salted or in brine, whole , headless or in pieces 8 ex 03.02 A II d) Fillets of herring, dried, salted or in brine 8 ex 16.04 C II Spiced and salted herrings, in immediate packings of a net capacity of 10 kg or more 8 ex 16.04 C II 'Herring-flaps' prepared orpreserved in vinegar, in immediate packings of a net capacity of 10 kg or more 8 (a) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading ;  cutting (excluding filleting or cutting of frozen blocks) ;  sampling, sorting ;  labelling ;  packing ;  chilling ;  freezing ;  deep freezing ;  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspen ­ sion where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (b) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . TABLE II CCT heading No Description Rate of autonomous duty (%) ex 03.01 Ble) Piked dog-fish (Squalus acanthias), fresh, chilled or frozen , whole, headless or in pieces 0 ex 03.01 B I q) Sardinops sagax or ocellata, fresh, chilled or frozen : (a) whole , of a length of 20 cm or more ; (b) headless, of a length of 1 5 cm or more, intended for processing (a) (b) 4 ex 03.01 B I q) Flaps of Sardinops sagax or ocellata, fresh, chilled or frozen, of a length of 12 cm or more, intended for processing (a) (b) 0 ex 03.02 A I f) Coalfish (Pollachius virens or Gadus virens), salted or in brine, whole , headless or in pieces , intended for processing (a) (b) 8 ex 03.02 A II d) Fillets of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for processing (a) (b) 9 ex 03.03 B I b) Oysters , fresh (live), weighing no more than 12 g each 9 ex 07.04 B Sweet red, or green , peppers, dried, dehydrated or evaporated, whole , possibly cut or sliced, but not further prepared 10 ex 07.05 B I Beans, white , dried, of the species Phaseolus vulgaris 0 26 . 6 . 81 Official Journal of the European Communities No L 169/3 CCT heading No Description Rate of autonomous duty (% ) ex 08.01 A Dates, fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 1 1 kg (b) 0 ex 08.10 D Dates, frozen , in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (b) 0 ex 1 6.05 A Crabs of the species 'King' (Paralithodes camtchaticus), 'Hanasaki ' (Parali ­ thodes brevipes), 'Kegani ' (Erimacrus isenbecki), and 'Queen' (Chinoecaetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus), simply boiled in water and shelled, whether or not frozen, in imme ­ diate packings of a net capacity of 2 kg or more 0 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis ' boiled in watfer and shelled, whether or not frozen or dried, intended for the industrial proces ­ sing of products falling within heading No 16.05 (b) 12 (a) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading ;  cutting (excluding filleting or cutting of frozen blocks) ;  sampling, sorting ;  labelling ;  packing ;  chilling ;  freezing ;  deep freezing ;  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspen ­ sion where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (b) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . TABLE III CCT heading No Description Rate of autonomous duty (%) ex 03.01 Big) Lesser or Greenland halibut (Reinhardtius hippoglossoides otherwise known as 'Hippoglossus reinhardtius'), fresh, chilled or frozen, whole , headless or in pieces 0 ex 03.03 B I q) Sturgeons, fresh, chilled or frozen , whole , headless or in pieces, intended for processing (a) (b) 0 ex 03.01 C Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) (b) 0 ex 03.01 C Hard fish roes, fresh, chilled or frozen 0 03.02 A I e) Salmon , salted or in brine, whole , headless or in pieces 4 ex 03.02 C Hard fish roes , salted or in brine 0 ex 03.03 A I Tails of crawfish , chilled or frozen , shelled or not 15 07.01 G III Horse-radish (Cochlearia armoracia) fresh or chilled 11 ex 07.03 E Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I , in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identi ­ fiable slices or pieces , intended for treatment other than simple repacking for retail sale (b) (c) 0 No L 169/4 26. 6 . 81Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 08.01 A Dates, fresh or dried, intended for the processing industry, other than for the production of alcohol (b) 0 ex 08.09 Rose-hips, fresh 0 ex 08.10 B, C and ex D Fruit of the species Vaccinium, whether or not cooked, in frozen state, not containing added sugar 0 ex 08.10 D Rose-hips, whether or not cooked, in frozen state, not containing added sugar 0 ex 09.04 B I Ground paprika for use in animal feedingstuffs (b) 0 ex 15.07 D I b) 2 Purified soya-bean oil in glass bottles. Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8-5 % and a maximum of 12 % of palmitic acid esters ;  a minimum of 2-5 % and a maximum of 4-7 % of stearic acid esters ;  a minimum of 22-4 % and a maximum of 29 % of oleic acid esters ;  a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters ;  a minimum of 7-4 % and a maximum of 1 1 % of linolenic acid esters ; and containing :  not more than 5 millimoles of free fatty acid per kg of oil ;  phosphalipids corresponding to a nitrogen content not exceeding 0Ã 4 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (b) 8 with a maximum duty of 50 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 1 6.04 A II Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine 0 ex 16.04 B I Salmon for the processing industry for manufacture into pastes or spreads (b) 0 23.07 A Fish or marine mammal solubles 0 (a) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading ;  cutting (excluding filleting or cutting of frozen blocks) ;  sampling, sorting ;  labelling ;  packing ;  chilling ;  freezing ;  deep freezing ;  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspen ­ sion where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (b) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings .